Case 1:19-cv-22212-BB Document 37 Entered on FLSD Docket 09/03/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-22212-BLOOM/Louis

 STUART SAWYER, individually and on
 behalf of others similarly situated,

        Plaintiff,

 v.

 INTERMEX WIRE TRANSFER, LLC,

       Defendant.
 __________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon Plaintiff Stuart Sawyer’s (“Plaintiff”) Motion for

 Attorneys’ Fees, Expenses, and Incentive Award, ECF No. [31] (“Motion”), filed on June 3, 2020,

 which seeks an award of fees and costs to Class Counsel and an incentive award for Plaintiff for

 his services as the Class Representative. Further, on June 8, 2020, Plaintiff filed a Certification of

 Non-Opposition, ECF No. [32], indicating that Defendant Intermex Wire Transfer, LLC

 (“Defendant”) does not oppose the relief requested in the Motion. The Court has reviewed the

 Motion, the record in this case, the applicable law, had the benefit of hearing from counsel during

 the September 1, 2020 Final Approval Hearing, and is otherwise fully advised. For the reasons

 discussed below, the Motion is granted.

        Plaintiff first requests a fee award for Class Counsel in the amount of $1,083,333.33, which

 is one-third of the common settlement fund. Both the United States Supreme Court and the Court

 of Appeal for the Eleventh Circuit have expressly approved calculating fees by applying the

 percentage-of-recovery method to the total value of the settlement. See Boeing v. Van Gemert, 444

 U.S. 472, 478 (1980) (“[A] litigant or lawyer who recovers a common fund for the benefit of
Case 1:19-cv-22212-BB Document 37 Entered on FLSD Docket 09/03/2020 Page 2 of 4
                                                              Case No. 19-cv-22212-BLOOM/Louis


 persons other than himself or his client is entitled to a reasonable attorney’s fee from the fund as a

 whole.”); Waters v. Int’l Precious Metals Corp., 190 F.3d 1291, 1295-96 (11th Cir. 1999)

 (affirming fee award of 33-1/3% of total amount made available to class, and determining that

 attorney’s fees may be determined based on total fund, not just actual payout to class); see also

 Poertner v. Gillette Co., 618 F. App’x 624, 628 (11th Cir. 2015) (quoting Camden I Condo. Ass’n

 v. Dunkle, 946 F.2d 768, 774 (11th Cir. 1991) (“attorney’s fees awarded from a common fund shall

 be based on a reasonable percentage of the fund established for the benefit of the class”)); David

 v. Am. Suzuki Motor Corp., No. 08-cv-22278, 2010 WL 1628362, at *8 n.14 (S.D. Fla. Apr. 15,

 2010) (settlement with ascertainable benefits may be treated as a common fund to which a

 percentage fee may be awarded, even if the fee is separately paid by the defendant). “Under

 Camden I, courts in this Circuit regularly award fees based on a percentage of the recovery, without

 discussing lodestar at all.” In re Checking Account Overdraft Litig., 830 F. Supp. 2d 1330, 1363

 (S.D. Fla. 2011) (citing David, 2010 WL 1628362, at *7-8).

        In this case, the result achieved is exceptional, and perhaps best supports the basis and

 justification for Class Counsel’s requested fee award. The result achieved by counsel is a major

 factor to consider in making a fee award. See Hensley v. Eckerhart, 461 U.S. 424, 436, (1983)

 (“critical factor is the degree of success obtained”); Behrens v. Wometco Enterprises, Inc., 118

 F.R.D. 534, 547-48 (S.D. Fla. 1988), aff’d, 899 F.2d 21 (11th Cir. 1990) (“The quality of work

 performed in a case that settles before trial is best measured by the benefit obtained.”). Moreover,

 the requested fee of one-third of the settlement fund is in keeping with fee awards approved by

 other courts in TCPA actions. See Hanley v. Tampa Bay Sports & Entm’t LLC, No. 8:19-cv-00550-

 CEH-CPT, 2020 WL 2517766, at *6 (M.D. Fla. Apr. 23, 2020) (“Indeed, district courts in the

 Eleventh Circuit routinely approve fee awards of one-third of the common settlement fund.”);




                                                   2
Case 1:19-cv-22212-BB Document 37 Entered on FLSD Docket 09/03/2020 Page 3 of 4
                                                              Case No. 19-cv-22212-BLOOM/Louis


 Wolff v. Cash 4 Titles, No. 03-cv-22778, 2012 WL 5290155, at *6 (S.D. Fla. Sept. 26, 2012)

 (collecting cases and concluding that 33% is consistent with the market rate in class actions);

 Waters, 190 F.3d at 1295-96 (affirming attorneys’ fee award of 33.3% to class counsel). In this

 case, considering the complexity of the case and the result achieved, a fee award of $1,083,333.33

 is reasonable. See Hanley, 2020 WL 2517766, at *6.

        Plaintiff’s Class Counsel also seeks to be reimbursed for the out-of-pocket costs and

 expenses, which total to $9,254.22. “Courts typically allow counsel to recover their reasonable

 out-of-pocket expenses. Indeed, courts normally grant expense requests in common fund cases as

 a matter of course.” Id. at *6; see also Dowdell v. City of Apopka, 698 F.2d 1181, 1191-92 (11th

 Cir. 1983) (“[W]ith the exception of routine office overhead normally absorbed by the practicing

 attorney, all reasonable expenses incurred in case preparation, during the course of litigation, or as

 an aspect of settlement of the case may be taxed as costs under section 1988.”); Flaum v. Doctor’s

 Assoc., Inc., No. 16-61198-CIV, 2019 WL 2576361, at *4 (S.D. Fla. Mar. 11, 2019) (approving

 costs to Class Counsel). The requested award of costs and expenses here consists of mediation and

 case-related travel costs, and the Court finds these expenses to be in line with normal expenditure

 amounts. See James v. JPMorgan Chase Bank, N.A., No. 8:15-cv-2424-T-23JSS, 2017 WL

 2472499, at *2 (M.D. Fla. June 5, 2017) (approving recovery of mediation, travel, and other

 expenses incurred in connection with the matter).

        Finally, the Motion requests that an incentive award of $15,000.00 be awarded to Plaintiff

 as the Class Representative. Private class action suits are a primary weapon in the enforcement of

 laws designed for the protection of the public. See Pinto v. Princess Cruise Lines, 513 F. Supp. 2d

 1334, 1344 (S.D. Fla. 2007). Further, “there is ample precedent for awarding incentive

 compensation to class representatives at the conclusion of a successful class action.” David, 2010




                                                   3
Case 1:19-cv-22212-BB Document 37 Entered on FLSD Docket 09/03/2020 Page 4 of 4
                                                             Case No. 19-cv-22212-BLOOM/Louis


 WL 1628362, at *6. These awards “compensate named plaintiffs for the services they provided

 and the risks they incurred during the course of the class action.” Allapattah Servs., Inc. v. Exxon

 Corp., 454 F. Supp. 2d 1185, 1218 (S.D. Fla. 2006). “Courts have consistently found service

 awards to be an efficient and productive way to encourage members of a class to become class

 representatives.” In re Checking Account Overdraft Litig., 830 F. Supp. 2d at 1357. In the instant

 action, Class Counsel has represented that the Class Representatives aided in the investigation of

 the claims asserted and ultimate settlement. Approval of this award is warranted as a matter of

 policy and is appropriate under applicable precedent. Therefore, the request for a $15,000.00

 incentive award for Plaintiff as the Class Representative is granted. See, e.g., Cabot E. Broward 2

 LLC v. Cabot, No. 16-61218-CIV, 2018 WL 5905415, at *11 (S.D. Fla. Nov. 9, 2018) (awarding

 each class representative a $50,000.00 incentive award).

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Plaintiff’s Motion, ECF No. [31], is GRANTED.

              2. Class Counsel is awarded $1,083,333.33 in attorneys’ fees and $9,254.22 in

                 litigation costs and expenses.

              3. Plaintiff, as Class Representative, is granted an incentive award of $15,000.00.

        DONE AND ORDERED in Chambers at Miami, Florida, on September 3, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                   4
